UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HUNTER SEVERINI,
                               Plaintiff,
                                                                     OPINION & ORDER
                    – against –
                                                                         18CV2775 (ER)
PENNSYLVANIA HIGHER EDUCATION
ASSISTANCE AGENCY,
                               Defendant.


Ramos, D.J.:

       Hunter Severini (“Severini”) brings this action pro se, pursuant to the Fair Credit Report-

ing Act (“FCRA”), 15 U.S.C. § 1681s-2(b), against the Pennsylvania Higher Education Assis-

tance Agency (“PHEAA”), claiming PHEAA did not conduct a reasonable investigation into his

credit disputes. Severini has a student loan account with PHEAA, co-signed by his father, and

missed various loan payments that he allegedly believed were suspended while his forbearance

applications were pending. PHEAA reported the missed payments to credit bureaus which alleg-

edly lowered Severini’s and his father’s credit score. Doc. 6. Severini initially filed suit in the

New York County Civil Court of the State of New York and PHEAA removed it to this Court.

Doc. 1. PHEAA now moves for summary judgment. For the reasons set forth below, the motion

for summary judgment is GRANTED.

I.     FACTUAL BACKROUND


       In July 2007, Severini obtained a $30,000 private loan to fund his undergraduate studies

from a ﬁnancial services company, MyRichUncle. Doc. 19, 2. Severini’s father, Walter Henry

Severini, is his co-signer. Doc. 6, 8. PHEAA is a loan service provider responsible for collecting

payments, responding to customer service inquiries, and performing other administrative tasks
associated with maintaining student loan accounts. Doc. 19, 1. PHEAA has been the loan

service provider for Severini’s account since its inception. Id. at 2.

       On April 30, 2015, Severini applied to PHEAA for an economic hardship forbearance as

he was unable to ﬁnd full-time employment. Doc. 6, 8. An economic hardship forbearance is

available to borrowers who have monthly student loan payments greater than or equal to 20% of

their monthly gross income. Doc, 19, 2. ge forbearance application requires documentary

proof of the applicant’s most recent monthly gross income. Id.

       Severini alleges that a forbearance request triggers a grace period during which no

payments are due while the request is under consideration. Doc. 6, 8. However, PHEAA states

that the “submission of a forbearance application does not relieve an applicant of their monthly

obligation.” Doc. 19, 2. Consistent with PHEAA’s policy, the forbearance application form

expressly states it is necessary to “continue making your regular monthly payments until the

Forbearance has been approved.” Id. ge forbearance application further states that the

applicant would receive written notice of approval or denial once the request was processed. Id.

       On May 7, 2015, a week after he submitted his forbearance application, PHEAA notiﬁed

Severini that his request was denied because the proof of income he provided—printouts of

payment statements from Uber and Caviar, the food delivery service—were not suﬃcient to

determine his monthly gross income. Doc. 19, 3. In the letter, PHEAA advised Severini that he

could “complete a new forbearance request form and submit it along with income documentation

that clearly indicate[s] how frequently [he is] paid and the time period for which the income was

earned.” Doc. 20-2.

       gree months passed after the May 7, 2015 denial during which Severini did not make a

payment nor reapply for forbearance. Doc. 19, 3. Severini alleges that after many conversations




                                                  2
with PHEAA over the phone, he was “instructed to resubmit [his] forbearance request with [his]

most recent pay statements.” Doc. 6, 8. On August 6, 2015, Severini submitted a second

application for forbearance and included more printouts of payment statements from Uber, which

PHEAA once again found insuﬃcient. Doc. 19, 3. By letter dated August 13, 2015, PHEAA

informed Severini that his forbearance request was denied again on this basis. Id. In total, the

length of time that Severini’s two applications for forbearance were under consideration was 14

days: April 30–May 7, 2015 and August 6–August 13, 2015. Id. at 4.

        Severini did not thereafter reapply for forbearance and instead worked out a payment

plan that started in September and began making his payments on time as agreed. Doc. 6, 8.

PHEAA alleges that Severini made no payments between April 2015 and mid-September 2015

and that his account was not brought current until December 2015. Doc. 19, 4. Speciﬁcally, in

July, October, and November 2015, Severini was marked as being 60–89 days late in repaying

his student loan; and 90–119 days late in August and September 2015. Doc. 6, 8. When a loan is

delinquent, meaning it is more than 30 days late, PHEAA reports the delinquency to the four

major credit reporting agencies—Experian, Equifax, Trans Union, and Innovis. Doc. 19, 4.

Accordingly, PHEAA reported the delinquencies in Severini’s student loan account for the

months of July through November 2015. Id.

        In November 2016, Severini became aware that American Educational Services (“AES”),

which he alleges is a subsidiary of PHEAA,1 posted negative information to his and his father’s

credit reports in reference to his student loan account. Doc. 6, 8. Severini sent a letter to

PHEAA on November 14, 2016, explaining the circumstances and requesting the negative



1
  PHEAA denies that AES is its subsidiary. Doc. 12, 1. In fact, it is an instrumentality of the Commonwealth of
Pennsylvania created by statute, which conducts its commercial student loan servicing activities under the business
name “American Education Services.” Id.; see 24 P.A. STAT. ANN. §§ 5101.1–5199.9.



                                                         3
information be removed from their credit reports. Id. ge request was denied. Id. gat same

day, PHEAA received a dispute notice from Experian and Equifax, wherein Severini challenged

the derogatory credit information they reported for July–November 2015. Doc. 19, 6. Severini

did not submit supporting documentation in the Experian dispute but made the following

statement: “I was advised by the creditor that while I applied for a forbearance[,] payments

would not be due. I will send proof of these applications.” Id.

        ge Equifax dispute included a similar statement and also copies of Severini’s April and

August 2015 forbearance requests. Doc. 19, 7. On November 16, 2016, PHEAA received a

dispute notice from Trans Union making a similar statement and including the April and August

2015 forbearance requests. Id. at 8. On November 21, 2016, PHEAA received a second dispute

notice from Trans Union advising that Severini challenged the information provided by PHEAA.

Id. at 9.

        As a furnisher of information under the FCRA, PHEAA is required to investigate disputes

regarding the accuracy of any information it provides to the credit reporting agencies. Id. at 4.

Part of PHEAA’s investigation involved reviewing internal records, including records of

telephone communications between Severini and PHEAA personnel, regarding the matters raised

in the disputes. Id. at 6. PHEAA alleges that its records of communications do not corroborate

Severini’s allegation that PHEAA advised him he need not make payments on his account while

his forbearance application was pending. Id. In fact, PHEAA alleges their policy is the exact

opposite in that a pending forbearance application does not relieve the borrower of his or her

payment obligation. Id. gis policy is expressly set forth in the forbearance application forms

that Severini submitted to PHEAA. Id. at 5–6; Doc. 20-1 (“You must continue making your

regular monthly payments until the Forbearance has been approved.”).




                                                 4
       In early December 2016, PHEAA responded to Experian, Equifax, and Trans Union,

stating that the information concerning Severini was accurately reported. Id. at 6–8.

II.    PROCEDURAL HISTORY

       On or about March 7, 2018, Severini commenced this lawsuit in the New York County

Civil Court of the State of New York. On March 29, 2018, PHEAA removed the action to this

Court. Doc. 1. Severini ﬁled his Complaint on June 1, 2018, the gravamen of which is that he

and his father suﬀered injury to their credit scores when PHEAA inaccurately reported his

student loan account as delinquent. Doc. 6. Pursuant to the FCRA, Severini seeks statutory

damages, costs of the suit, and expungement of the derogatory information on their credit

reports. Id.

       On August 16, 2018, PHEAA asked Severini to produce all documents that support his

contention that a forbearance request provides a grace period during which no payments are due

until a decision is made, and all documents reﬂecting the damages he claims to have suﬀered.

Doc. 20-7. However, Severini did not produce documents responsive to the requests. Doc. 19,

10. PHEAA also served Severini with two interrogatories asking him for the same information,

i.e., to state the basis for his contention that a forbearance request provides a grace period, and to

identify all damages he claimed to have suﬀered. Doc. 20-8.

       In response to the ﬁrst interrogatory, Severini stated that it was “communicated to [him]

on multiple occasions by representatives of PHEAA over the telephone” that he need not make

payments while his forbearance application was pending because “no payments are due while

forbearances are being considered.” Id. When pressed for further detail about these calls, such

as who participated in the conversations and when they occurred, Severini merely stated that he

“made all the communications” and then requested that PHEAA furnish him with records of the



                                                  5
communications. Id. at 20-9. PHEAA provided him with the notes its representatives took of

the calls, but none indicate that they told Severini his repayment obligation was suspended on

account of his pending forbearance applications. Id. at 20-2.

       In response to the second interrogatory, which asked about damages, Severini stated that

PHEAA’s actions “drastically aﬀected the credit reports” of himself and his father. Id. When

asked to describe and quantify the damages, Severini stated “I already provided this information

in previous paperwork.” Id. PHEAA ﬁled a motion for summary judgment on March 26, 2019

arguing, inter alia, that there is no evidence PHEAA violated the FCRA and that Severini’s

claims fail as a matter of law because he did not establish his entitlement to damages. Doc. 18.

PHEAA further corroborated its statements with a sworn aﬃdavit from Leslie Harris, a Risk,

Policy, and Compliance Coordinator that works at PHEAA, who personally reviewed PHEAA’s

records regarding Severini’s loan account. Doc. 20-1.

III.   LEGAL STANDARD

       A. General Summary Judgment Standard

       Summary judgment is appropriate where “the movant shows that there is no genuine dis-

pute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if the evidence

is such that a reasonable jury could return a verdict for the non-moving party.” Senno v. Elms-

ford Union Free School District, 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR Joint

Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it might

“affect the outcome of the litigation under the governing law.” Id. (quoting Miner v. Clinton

County N.Y., 541 F.3d 464, 471 (2d Cir. 2008)). The party moving for summary judgment is

first responsible for demonstrating the absence of any genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party meets its burden, “the



                                                 6
nonmoving party must come forward with admissible evidence sufficient to raise a genuine issue

of fact for trial in order to avoid summary judgment.” Saenger v. Montefiore Medical Center,

706 F. Supp. 2d 494, 504 (S.D.N.Y. 2010) (internal quotation marks omitted) (quoting Jaramillo

v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)).

       In deciding a motion for summary judgment, the Court must “construe the facts in the

light most favorable to the non-moving party and must resolve all ambiguities and draw all rea-

sonable inferences against the movant.” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011)

(quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir. 2004)). However, in op-

posing a motion for summary judgment, the non-moving party may not rely on unsupported as-

sertions, conjecture, or surmise. Goenaga v. March of Dimes Birth Defects Foundation, 51 F.3d

14, 18 (2d Cir. 1995). The non-moving party must do more than show that there is “some meta-

physical doubt as to the material facts.” McClellan v. Smith, 439 F.3d 137, 144 (2d Cir. 2006)

(internal quotation marks omitted) (quoting Matsushita Electric Industries Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986)). To defeat a motion for summary judgment, “the non-moving

party must set forth significant, probative evidence on which a reasonable fact-finder could de-

cide in its favor.” Senno, 812 F. Supp. 2d at 467–68 (citing Anderson v. Liberty Lobby, 477 U.S.

242, 256–57 (1986)).

       Nonetheless, “summary judgment may not be granted simply because the court believes

that the plaintiff will be unable to meet his or her burden of persuasion at trial. There must either

be a lack of evidence in support of the plaintiff’s position or the evidence must be so overwhelm-

ingly tilted in one direction that any contrary finding would constitute clear error.” Danzer v.

Norden Systems, Inc., 151 F.3d 50, 54 (2d Cir. 1998) (citations omitted).




                                                 7
       B. Special Solicitude for Pro se Litigants

       The Second Circuit has made clear that “special solicitude should be afforded pro se liti-

gants generally, when confronted with motions for summary judgment.” Graham v. Lewinski,

848 F.2d 342, 344 (2d Cir. 1988) (citing Sellers v. M.C. Floor Crafters, Inc., 842 F.2d 639, 642

(2d Cir. 1988)). Pro se litigants’ submissions are “held ‘to less stringent standards than formal

pleadings drafted by lawyers.’” Hughes v. Rowe, 449 U.S. 5, 9 (1980) (per curiam) (quoting

Haines v. Kerner, 404 U.S. 519, 520 (1972)); see also Young v. N.Y.C. Dep’t of Educ., No. 09

Civ. 6621 (SS), 2010 WL 2776835, at *5 (S.D.N.Y. July 13, 2010) (noting that the same princi-

ples apply to briefs and opposition papers filed by pro se litigants). Although “pro se status

‘does not exempt a party from compliance with relevant rules of procedural and substantive

law,’” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d Cir.2006) (quoting Traguth v.

Zuck, 710 F.2d 90, 95 (2d Cir. 1983)), courts read the pleadings and opposition papers submitted

by pro se litigants “liberally and interpret them ‘to raise the strongest arguments that they sug-

gest.’” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999) (quoting Whitley v Albers, 475

U.S. 312, 319 (1986)). “However, a pro se party’s ‘bald assertion,’ completely unsupported by

evidence, is not sufficient to overcome a motion for summary judgment.” Lee v. Coughlin, 902

F. Supp. 424, 429 (S.D.N.Y. 1995) (quoting Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).

IV.    DISCUSSION

       This lawsuit concerns PHEAA’s reporting of Severini’s student loan payment history to

credit reporting agencies. Doc. 21, 1. Severini challenges the accuracy of several entries indi-

cating non-payment. Id. He does not dispute his non-payment, but rather alleges that his ac-

count was not delinquent because PHEAA told him he had no obligation to pay while his appli-

cation for a forbearance was being processed. Id. The credit reporting agencies submitted the



                                                 8
disputes to PHEAA who was statutorily mandated to investigate the accuracy of its reports. Id.

Severini brings a claim under § 1681s-2(b) of the FCRA alleging that PHEAA did not conduct a

reasonable investigation into his credit disputes. Id. PHEAA alleges that it is entitled to sum-

mary judgment because Severini has failed to show that PHEAA’s investigation of his credit dis-

putes was unreasonable or that he is entitled to damages. Id. at 1–2.


           A. Evidence of FCRA Violations

           The FCRA “regulates credit reporting procedures to ensure the confidentiality, accuracy,

relevancy, and proper utilization of consumers’ information.” Longman v. Wachovia Bank,

N.A., 702 F.3d 148, 150 (2d Cir. 2012) (citing 15 U.S.C. § 1681(b)). The FCRA prohibits the

submission of any information relating to a consumer to any consumer reporting agency if the

person knows or has reasonable cause to believe that the information is inaccurate. See 15

U.S.C. § 1681s-2(a)(1)(A). However, there is no private right of action against a data furnisher

merely for reporting information to a credit reporting agency, even if that information is inaccu-

rate. Eiland v. United States Dep’t of Educ., 2011 U.S. Dist. LEXIS 741, at *8–9 (S.D.N.Y. Jan.

4, 2011) (holding “claim under the FCRA is also barred because that statute does not provide a

private right of action against furnishers of inaccurate information to consumer reporting agen-

cies.”).


           Under the FCRA, a data furnisher is liable for failing to reasonably respond to a formal

notification from a credit reporting agency of a consumer dispute. 15 U.S.C. § 1681s-2(b).

When a consumer disputes information contained in his credit report to a credit reporting agency,

the FCRA requires the agency to promptly notify the entity that supplied the disputed infor-

mation. Id. at § 1681i-(a)(2). The data furnisher must then respond by conducting an investiga-

tion with respect to the disputed information; reviewing all relevant information provided by the


                                                   9
credit reporting agency; reporting the results of the investigation to the credit reporting agency;

and if incomplete or inaccurate information is found, then reporting that to all credit reporting

agencies and promptly modifying, deleting, or blocking that information. Id. at § 1681s-2(b)(1);

see also Nguyen v. Ridgewood Sav. Bank, 66 F. Supp. 3d 299, 304–05 (E.D.N.Y. 2014) (“[U]pon

proper notice, furnishers of information must investigate disputes in accordance with the [FCRA]

and attendant regulations.”).


       Given these directives, a data furnisher’s liability under the FCRA turns on whether it

conducted a “reasonable investigation” in response to a dispute notice to determine whether the

disputed information can be verified. See Okocha v. HSBC Bank USA, N.A., 700 F. Supp. 2d

369, 374 n.11 (S.D.N.Y. 2010) (“While the FCRA does not state with specificity the type of in-

vestigation required, courts have required a ‘reasonable investigation’ to determine whether dis-

puted information can be verified.”) (citation omitted). The reasonableness of an investigation

depends upon the nature and scope of the consumer’s dispute. Id. at *6 (examining reasonable-

ness of furnisher of information’s investigation based upon “what it was told by the credit bu-

reau”); see also Jenkins v. LVNV Funding, LLC, No. 14CV5682SJFAKT, 2017 WL 1323800, at

*11 (E.D.N.Y. Feb. 28, 2017) (“[T]he central inquiry when assessing a consumer’s claim under §

1681s-2(b) is whether the furnisher’s procedures were reasonable in light of what is learned

about the nature of the dispute from the description in the [credit reporting agency’s] notice of

dispute”) (citation omitted).


       When PHEAA received notice of Severini’s disputes from the credit reporting agencies,

the evidence shows they reviewed the disputes, the supporting materials Severini provided to the

credit reporting agencies, and PHEAA’s internal records of his account. Doc. 21, 14. PHEAA

confirmed that their credit reporting accurately reflected Severini’s history of non-payment from


                                                 10
July to November 2015. Id. PHEAA found no files, including telephone records, that indicated

PHEAA told Severini that contrary to its express policy he need not make payments on his loan

while his forbearance applications were under consideration. Id. Severini himself proffered

multiple copies of his signed forbearance applications to the credit reporting agencies which con-

tained explicit language that he had to continue making his monthly payments until the forbear-

ance was approved. Id. at 2.


       Moreover, even assuming arguendo that PHEAA told Severini he did not need to make

his monthly payments while his applications were pending, PHEAA’s credit reporting would still

be accurate. Id. at 15. Severini’s applications were pending for a total of only 14 days: April

20–May 7, 2015 and August 6–August 13, 2015. Id. Even if there was no need for him to make

a payment during these two, seven-day grace periods, that would have no bearing on the months

when he made no payment and upon which PHEAA relied on in its credit reporting. Id. Sev-

erini himself notes that after PHEAA denied his second forbearance application on August 13,

2015, he worked out a payment plan with them to continue paying his loan. Doc. 6, 8.


       In sum, Severini has not proffered any evidence to support his claim that he was told that

no payments were due while his forbearance applications were pending. In light of the lack of

evidence, no reasonable factfinder could conclude that PHEAA’s investigation in response to

Severini’s credit dispute was objectively unreasonable. Doc. 21, 15.


       B. Evidence of Entitlement to Damages

       Even if Severini successfully showed that PHEAA’s investigation was unreasonable, his

claim would still fail because he has not established any entitlement to damages. To succeed on

a FCRA claim, a plaintiff must prove his entitlement to damages under either a negligence or




                                                11
willfulness theory. See Casella v. Equifax Credit Info. Servs., 56 F.3d 469, 473 (2d Cir. 1995);

accord Munroe v. Specialized Loan Servcing [sic], LLC, No. 14 CV 1883(MKB)(LB), 2016 WL

5339364, at *3 (E.D.N.Y. Jan. 21, 2016), report and recommendation adopted sub nom. Munroe

v. Specialized Loan Servicing LLC, No. 14CV1883MKBLB, 2016 WL 1248818 (E.D.N.Y. Mar.

28, 2016). (“A plaintiff who commences an action pursuant to Section 1681 s-2(b) may recover

‘any actual damages’ caused by negligent violations and both actual and punitive damages for

willful noncompliance.”). Under a negligent noncompliance theory, a plaintiff must establish

actual damages attributable to the defendant’s unreasonable investigation. See Okocha, 2010

U.S. Dist. LEXIS 132152, at *17. Under a willful noncompliance theory, the plaintiff need not

show actual damages and is entitled to statutory and punitive damages. Id.; see 15 U.S.C. §§

1681n-(a)(1)–(2). Here, Severini has not shown he is entitled to damages under either theory.


           Negligent Noncompliance

       In a claim for negligent violation, summary judgment is appropriate if no reasonable fact-

finder could find that the plaintiff is entitled to damages under the FCRA. Frederick v. Capital

One Bank (USA), N.A., No. 14-CV-5460(AJN), 2018 WL 1583289, at *9 (S.D.N.Y. Mar. 27,

2018), appeal dismissed sub nom. Frederick v. Capital One Bank (USA) NA, No. 18-2503, 2019

WL 4011476 (2d Cir. Feb. 27, 2019). To recover actual damages, a plaintiff must establish a

“causal relation between the violation of the statute and the loss of credit, or some other harm,”

and provide evidence beyond his own testimony that such an injury occurred. Burns v. Bank of

America, 655 F. Supp. 2d 240, 250 (S.D.N.Y. 2008). A plaintiff must show that the harm he suf-

fered was traceable to the inaccurate FCRA-violating information, not just that the report con-

tained that information. Id.




                                                12
        Here, Severini has not presented evidence of actual damages. Doc. 6, 8. In the Com-

plaint, Severini merely states that “the result of PHEAA’s actions drastically affected the credit

reports of both myself and my father.” Id.; see Clements v. Trans Union, LLC, No. 3:17-CV-

00237, 2018 WL 4519196, at *9 (S.D. Tex. Aug. 29, 2018), report and recommendation

adopted, No. 3:17-CV-00237, 2018 WL 4502255 (S.D. Tex. Sept. 20, 2018) (holding “a lower

credit score, without more, does not constitute [“actual damages”] for purposes of the FCRA.”)

(citation omitted); accord Young v. Harbor Mortor [sic] Works, Inc., No. 2:07CV0031JVB, 2009

WL 187793, at *5 (N.D. Ind. Jan. 27, 2009) (holding plaintiff had “not alleged any actual dam-

ages that he suffered as a consumer flowing from the alleged decrease in credit score such as that

he was denied credit, lost credit, had his credit limits lowered, or was required to pay a higher

interest rate for credit.”) (collecting cases).


        Severini has failed to plead sufficient facts to allege actual injury. See Caltabiano v. BSB

Bank & Tr. Co., 387 F. Supp. 2d 135, 141 (E.D.N.Y. 2005) (holding in FCRA claims, plaintiff

holds burden of demonstrating actual damage with evidence) (citing Casella, 56 F.3d at 473).

Severini did not produce evidence during discovery that indicates he ever applied for credit, was

turned down for credit, that any lender ever relied on the allegedly inaccurate information, or that

the information was a substantial factor in a lender’s denial of credit to Severini. Doc. 21, 17.

Thus, Severini has failed to plead actual damages.


            Willful Noncompliance

        To establish a willful violation of the FCRA, the plaintiff must show that a defendant

“knowingly and intentionally committed an act in conscious disregard for the rights of others,

but need not show malice or evil motive.” Northrop v. Hoffman of Simsbury, Inc., 12 F. App’x

44, 50 (2d Cir. 2001) (citation omitted). If a defendant intentionally misled consumers or


                                                  13
concealed information from them, then willfulness is established. George v. Equifax Mortg.

Servs., 2010 U.S. Dist. LEXIS 106235, at *7 (E.D.N.Y. Oct. 5, 2010); see also Burns, 655 F.

Supp. 2d at 252 (“[T]o survive summary judgment on a willful non-compliance claim, a plaintiff

must set forth affirmative evidence demonstrating conscious disregard or deliberate and purpose-

ful actions.”) (citation omitted).


        Severini sets forth no evidence that PHEAA’s investigations pursuant to the FCRA in-

volved willful misrepresentations or concealment. Doc. 21, 17. The crux of his argument is not

that he made the payments, but rather that his non-payment was permissible as he relied on

PHEAA’s advice that he did not need to pay while his application was pending. Doc. 25. The

summary judgment record includes notes taken by PHEAA representatives of telephone calls

with Severini made between June 8, 2015 and November 4, 2016. Doc. 20-2. PHEAA and Sev-

erini communicated about the requirements for the forbearance applications and the credit report-

ing of his delinquent payments. Id.


        The record for the last call, on November 4, 2015, explicitly shows that Severini told

PHEAA “he was told that his forbearance would take care of the payments once it was received

and processed.” Id. This corroborates the instruction on the forbearance applications which

clearly states that Severini would “receive written notice of the approval or denial of th[e] re-

quest, after it ha[d] been processed.” Doc. 20-6. Both of Severini’s applications were denied.

Docs. 20-2, 20-4. Also, the two applications were only pending for a total of 14 days; mean-

while, Severini failed to make his loan payments for several months when no forbearance request

was pending. Doc. 26, 2. Thus, the record contradicts Severini’s allegation that no payments

were due until a decision was made on his forbearance application. Doc. 6, 8.




                                                 14
         Finally, Severini has provided no evidence showing that PHEAA’s investigation was in

any way improper or unreasonable. Id. There is nothing in the record that suggests PHEAA did

not comply with the FCRA in its investigation. Id. While pro se litigants are awarded special

solicitude when defending against summary judgment motions, evidence that is “colorable, con-

clusory, speculative or not significantly probative” is insufficient to satisfy the summary judg-

ment standard. Jermosen v. Coughlin, 877 F. Supp. 864, 867 (S.D.N.Y. 1999). Accordingly,

Severini has not proven statutory or punitive damages. In sum, Severini has not demonstrated

any disputes of material fact and the case must be dismissed.


V.       CONCLUSION

         For the reasons set forth above, the motion for summary judgment is GRANTED. ge

Clerk of Court is respectfully directed to terminate the motion, Doc. 18, mail a copy of the

motion to Severini, and close the case.

         It is SO ORDERED.

Dated:    March 25, 2020
          New York, New York

                                                              Edgardo Ramos, U.S.D.J.




                                                15
